The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 5, 2015

                                   No. 04-15-00164-CR

                                    Leandre V. HILL,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR10328
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
        The Court Reporter’s Notification of Late Record is hereby GRANTED. The reporter’s
record is due June 1, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court